Title: To George Washington from Edmund Randolph, 21 August 1793
From: Randolph, Edmund
To: Washington, George



Sir
Philadelphia August 21. 1793.

Recollecting an expression in the letter, which was considered yesterday, respecting the motives of the jury in acquitting Hanfield, I made a particular enquiry this morning. I find, that the leading man among them expressed himself thus: “People must not suppose, that because Henfield was acquitted, every person in his situation would be. On the contrary, his declaration, that he would never have inlisted, had he known it to be against General Washington’s opinion, was the reason of my voting for his acquittal.”

A mechanic, who came from New-York yesterday, brings intelligence, that the revolution was astonishing in the professions of the mass of people towards Mr Genet, when they heard, that he had offended the executive. He added, that as soon as the facts should be substantiated, Mr Genet would be abandoned by his former violent admirers. I have the honor, sir, to be, with sincere attachment & respect yr mo. ob. serv.

Edm: Randolph

